Case 1:21-cv-20706-DPG Document 4 Entered on FLSD Docket 02/23/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                  Case No. 1:21-cv-20706-DPG


 MEUDY ALBÁN OSIO in her personal capacity
 And in her capacity as the personal representative
 of the Estate of FERNANDO ALBERTO ALBÁN,
 FERNANDO ALBÁN OSIO, and MARIA
 FERNANDA ALBÁN OSIO,
          Plaintiffs,
 v.
 NICOLAS MADURO MOROS,
 FUERZAS ARMADA REVOLUCIONARIAS
 DE COLUMBA (“FARC”); THE CARTEL OF
 THE SUNS A.K.A. CARTEL DE LOS SOLES;
 VLADIMIR PADRINO LOPEZ; MAIKEL
 JOSE MORENO PEREZ; NESTOR LUIS
 REVEROL TORRES; and TAREK WILLIAM
 SAAB,
           Defendants.
                                      /
                     MOTION TO APPEAR PRO HAC VICE,
                 CONSENT TO DESIGNATION, AND REQUEST TO
           ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice,

 Peer Review, and Discipline of Attorneys of the United States District Court for the Southern

 District of Florida, the undersigned respectfully moves for the admission pro hac vice of Alex

 C. Lakatos of the law firm of Mayer Brown LLP, 1999 K Street NW, Washington, D.C.

 20006, (202) 263-3000, for purposes of appearance as co-counsel on behalf of Plaintiffs in the
 740184746.1 23-Feb-21 11:37
Case 1:21-cv-20706-DPG Document 4 Entered on FLSD Docket 02/23/2021 Page 2 of 7




 above-styled case only, and pursuant to Rule 2B of the CM/ECF Administrative Procedures,

 to permit Alex C. Lakatos to receive electronic filings in this case, and in support thereof

 states as follows:

          1.        Alex C. Lakatos is not admitted to practice in the Southern District of Florida

 and is a member in good standing of the District of Columbia Bar, the United States District

 Court for the District of Columbia, and the United States Supreme Court. Mr. Lakatos has

 already been admitted to appear before this Court pro hac vice in Sucesores de Don Carlos Nunez

 y Dona Pura Galvez, Inc. v. Societe Generale, S.A., 1:19-cv-22842-DPG (S.D. Fla.), a case that

 was subsequently transferred to the Southern District of New York.

          2.        Movant, Jaime D. Guttman, Esquire, of the law firm of Scale Law Partners,

 LLC, 777 Brickell Ave, Suite 500, Miami, FL 33131, (305) 515-0263, is lead counsel and a

 member in good standing of The Florida Bar and the United States District Court for the

 Southern District of Florida and is authorized to file through the Court’s electronic filing

 system. Movant consents to be designated as a member of the Bar of this Court with whom

 the Court and opposing counsel may readily communicate regarding the conduct of the case,

 upon whom filings shall be served, who shall be required to electronically file and serve all

 documents and things that may be filed and served electronically, and who shall be

 responsible for filing and serving documents in compliance with the CM/ECF Administrative

 Procedures. See Section 2B of the CM/ECF Administrative Procedures.

         3.        In accordance with the local rules of this Court, Alex C. Lakatos has made

 payment of this Court’s $200.00 admission fee. A certification in accordance with Rule 4(b)

 is attached hereto.



 740184746.1 23-Feb-21 11:37
Case 1:21-cv-20706-DPG Document 4 Entered on FLSD Docket 02/23/2021 Page 3 of 7




         4.        Alex C. Lakatos, by and through designated counsel and pursuant to Section 2B

 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of

 Electronic Filings to Alex C. Lakatos at email address: alakatos@mayerbrown.com.

         WHEREFORE, Jaime D. Guttman, moves this Court to enter an Order for Alex C.

 Lakatos to appear before this Court on behalf of Plaintiffs, for all purposes relating to the

 proceedings in the above-styled matter and directing the Clerk to provide notice of electronic

 filings to Alex C. Lakatos .



 Date: February 22, 2021               Respectfully submitted,


                                         /s/ Jaime D. Guttman
                                       Jaime D. Guttman (Florida Bar No. 44076)
                                       jaime@scale.law
                                       Scale Law Partners, LLC
                                       777 Brickell Ave Suite 500
                                       Miami, FL 33131-2803
                                       Telephone: (305) 515-0263
                                       Attorney for Plaintiffs




 740184746.1 23-Feb-21 11:37
Case 1:21-cv-20706-DPG Document 4 Entered on FLSD Docket 02/23/2021 Page 4 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                          Case No.


 MEUDY ALBÁN OSIO in her personal capacity
 And in her capacity as the personal representative
 of the Estate of FERNANDO ALBERTO ALBÁN,
 FERNANDO ALBÁN OSIO, and MARIA
 FERNANDA ALBÁN OSIO,
          Plaintiffs,
 v.
 NICOLAS MADURO MOROS,
 FUERZAS ARMADA REVOLUCIONARIAS
 DE COLUMBA (“FARC”); THE CARTEL OF
 THE SUNS A.K.A. CARTEL DE LOS SOLES;
 VLADIMIR PADRINO LOPEZ; MAIKEL
 JOSE MORENO PEREZ; NESTOR LUIS
 REVEROL TORRES; and TAREK WILLIAM
 SAAB,
           Defendants.
                                       /


                               CERTIFICATION OF ALEX C. LAKATOS


          Alex C. Lakatos, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,

 Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have studied the

 Local Rules of the United States District Court for the Southern District of Florida; (2) I am

 a member in good standing of the District of Columbia Bar, the United States District Court



 740184746.1 23-Feb-21 11:37
Case 1:21-cv-20706-DPG Document 4 Entered on FLSD Docket 02/23/2021 Page 5 of 7




 for the District of Columbia, and the United States Supreme Court; and (3) I have not filed

 three or more motions for pro hac vice admission in this District within the last 365 days.



                                                                            /s/ Alex C. Lakatos
                                                                                 Alex C. Lakatos




 740184746.1 23-Feb-21 11:37
Case 1:21-cv-20706-DPG Document 4 Entered on FLSD Docket 02/23/2021 Page 6 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                         Case No.


 MEUDY ALBÁN OSIO in her personal capacity
 And in her capacity as the personal representative
 of the Estate of FERNANDO ALBERTO ALBÁN,
 FERNANDO ALBÁN OSIO, and MARIA
 FERNANDA ALBÁN OSIO,
          Plaintiffs,
 v.
 NICOLAS MADURO MOROS,
 FUERZAS ARMADA REVOLUCIONARIAS
 DE COLUMBA (“FARC”); THE CARTEL OF
 THE SUNS A.K.A. CARTEL DE LOS SOLES;
 VLADIMIR PADRINO LOPEZ; MAIKEL
 JOSE MORENO PEREZ; NESTOR LUIS
 REVEROL TORRES; and TAREK WILLIAM
 SAAB,
           Defendants.
                                     /
                     ORDER GRANTING MOTION TO APPEAR
            PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
           ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice
 for Alex C. Lakatos, Consent to Designation, and Request to Electronically Receive Notices
 of Electronic Filing (the “Motion”), pursuant to the Rules Governing the Admission,
 Practice, Peer Review, and Discipline of Attorneys in the United States District Court for the
 Southern District of Florida and Section 2B of the CM/ECF Administrative Procedures. This
 Court having considered the motion and all other relevant factors, it is hereby



 740184746.1 23-Feb-21 11:37
Case 1:21-cv-20706-DPG Document 4 Entered on FLSD Docket 02/23/2021 Page 7 of 7




          ORDERED AND ADJUDGED that:
          The Motion is GRANTED.           Alex C. Lakatos, may appear and participate in this
 action on behalf of Plaintiffs. The Clerk shall provide electronic notification of all electronic
 filings to Alex C. Lakatos, at alakatos@mayerbrown.com.
          DONE AND ORDERED in Chambers at Miami, Florida, this                                day
 of                                    .


                                                                    United States District Judge


 Copies furnished to: All Counsel of Record




 740184746.1 23-Feb-21 11:37
